Complainant is the owner, not of an existing or developed mill site, but only an *520unimproved potential one, on the Kennebec River. Farther down river, on its own land, respondent built, under the Mill Act, (R. S., Chap. 106, Secs. 1, 2, 4, 9) a dam which changed the flow of the river on complainant’s land, boundary whereof is the thread of the stream, from swift current to pond water. In relation to assessing damages, commissioners struck out the evidence introduced by complainant of destruction of possible water power development, on the ground that any such loss was without violation of a legal right, — meaning an injury to property for which the law furnishes no redress; and returned an award excluding this claim of damage.
Loche, Perhins & Williamson, for plaintiff. Merrill & Merrill, Perkins & Weeks, W. B. Skelton, for defendant.
Complainant contends that such exclusion is repugnant to the due process clause of the Fourteenth Amendment to the Constitution of the United States.
The contention can not be sustained. Bingham Land Company v. Central Maine Power Company, 133 Me., 9. Exception overruled.